DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than 150 words and includes a phrase that can be implied, i.e. “Disclosed are”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the trademark/trade names S1011 and R1011. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe chiral dopants and, accordingly, the identification/description is indefinite. The Examiner suggests canceling claim 3 or amending the claim to recite the formula shown in page 3 of the specification.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melnik et al. (Microscopic Textures of Micellar Cholesteric Liquid Crystals).
With regard to claims 1 and 2, Melnik et al. teaches a micellar cholesteric liquid crystal solution consisting of potassium laurate, 1-decanol, D2O (heavy water), and chiral additive brucine sulfate [p 95].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Melnik et al. (Microscopic Textures of Micellar Cholesteric Liquid Crystals) as applied to claim 1 above, and further in view of Iftime et al. (U.S. 2006/0088667).
With regard to claim 3, Melnik et al. teaches the solution comprising brucine sulfate as the chiral additive has weak chiral properties and the twist accordingly small so that the twist induced effects on the transitions are also small and difficult to observe [p 109] but does not teach the chiral dopant is selected from S1011 or R1011.
However, Iftime et al. teaches in cholesteric liquid crystal compositions ZLI4571 (S1011) and ZLI4572 (R1011) have high twisting power [0049]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, claimed chiral dopants S1011 and R1011 are known and commonly used in the liquid crystal art as taught by Iftime. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the specific chiral dopant ZLI4571 and/or ZLI4572 of Iftime et al. as the chiral additive of Melnik et al. based on its suitability for its intended use.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Melnik et al. (Microscopic Textures of Micellar Cholesteric Liquid Crystals) as applied to claim 1 above, and further in view of Taheri et al. (U.S. 2014/0320776).
With regard to claims 5 and 6, Melnik et al. teaches the above micellar cholesteric solution was placed between glass plates [p 97] but does not teach a temperature-responsive infrared reflective device comprising said composition.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Taheri teaches that it is known in the liquid crystal art to use cholesteric liquid crystal media for temperature-responsive reflective devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cholesteric liquid crystal solution of Melnik et al. in the structural interface (temperature-responsive infrared reflection device) of Taheri et al. based on its suitability for its intended use. Furthermore, claim 6 recites “capable of .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make a liquid crystal mixture in the amounts recited in claim 4. The closest prior art Melnik et al. teaches that the organic alcohol (1-decanol) is used in an amount larger than that of the instant claim and D2O (heavy water) is used in an amount smaller than that of the instant claim without reason to modify/optimize said amounts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722